Title: From George Washington to James McHenry, 11 January 1797
From: Washington, George
To: McHenry, James


                        
                            PrivateDear Sir, 
                             Tuesday 11th Jan 1797
                        
                        I shall have occasion to write to Mr Lear by tomorrow’s Post, and would thank
                            you to let me know (in a summary way) what money he has drawn on acct of the Arsenal on the
                            Potomack, and what report he has made to the War Office of his proceedings in that business,
                            for I shall take an occasion (as from myself) to ask him what has been done therein. Yours
                            always
                        
                            Go: Washington
                            
                        
                    